STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
                                                                     October 27, 2015
In re ROBINSON/LOWELL, Minors.
                                                                     No. 326183
                                                                     Kent Circuit Court
                                                                     Family Division
                                                                     LC No. 13-051900-NA;
                                                                              13-051901-NA;
                                                                              13-051902-NA


Before: TALBOT, C.J., and BECKERING and GADOLA, JJ.

PER CURIAM.

        Respondent mother appeals as of right the order terminating her parental rights to the
minor children under MCL 712A.19b(3)(a)(ii) (child deserted for 91 or more days), (c)(ii)
(conditions that led to the adjudication continue to exist), (g) (failure to provide proper care and
custody), and (j) (children will be harmed if returned to parent). We affirm.

        On appeal, respondent argues that the trial court deprived her of parenting time, which
denied her a fair opportunity to be reunified with her children. For that reason, respondent
argues that the trial court clearly erred in finding statutory grounds for the termination of her
parental rights. We disagree. Any argument that petitioner failed to provide respondent with
adequate services or that she did not receive adequate parenting time can be traced to
respondent’s own actions and inactions. The children were initially left in respondent’s care, but
following a positive drug test, they were removed from her home in September 2013.
Thereafter, respondent failed to comply with the court-ordered services plan, as she failed to
participate—or provide proof of her participation—in various services for substance abuse
counseling and domestic relationships counseling. Respondent last visited the children on
approximately March 11, 2014. For over two months, respondent ceased attending parenting-
time visits, stopped communicating with foster care workers, and provided no evidence of her
whereabouts or activities. During this time, she admitted to relapsing and using “a little bit of
everything.” Respondent later explained her absence by telling a foster care worker that she did
not want the children to see her while she was using drugs. Because of respondent’s history of
disappearing at times and not visiting the children, the foster care worker recommended
suspending parenting time visits, opining that respondent’s disappearance was difficult for the
children to process. As a result, the trial court entered an order requiring that respondent only
receive supervised parenting time with the children after she invested in the parent/agency
treatment plan and after a period of negative drug screens.

                                                -1-
        In June 2014, the foster care worker discussed parenting-time visits with respondent and
decided that respondent had to have two negative drug screens before parenting time would be
re-established. Respondent was to have two random drug screens each month. Her June 3, 2014
drug screen revealed that she had used cocaine and opiates. Aside from this positive test,
respondent failed to submit to subsequent drug screens in June 2014. She also failed to
participate in the two random screens that were scheduled for July 2014.

       On or about July 17, 2014, respondent entered a treatment facility. The facility tested
respondent for drugs, but would not release the test results to the foster care worker. The facility
also would not allow respondent to leave. In an effort to test respondent for drug use, the foster
care worker visited respondent at the treatment facility and obtained a negative drug screen from
her on or about August 14, 2014. Later in August, respondent left the treatment facility without
completing the program. Shortly thereafter, petitioner filed a petition to terminate respondent’s
parental rights.1

        Although petitioner has “a responsibility to expend reasonable efforts to provide services
to secure reunification, there exists a commensurate responsibility on the part of respondents to
participate in the services that are offered.” In re Frey, 297 Mich App 242, 248; 824 NW2d 569
(2012). Here, the record demonstrates that respondent’s parenting time was stopped only after
she relapsed on drugs, stopped visiting the children for several months, thereby creating
confusion with the children about why she stopped visiting, and that she failed to participate in
services, despite having numerous opportunities to do so. The trial court was required to make
determinations about the appropriateness of parenting time during the pendency of this case, see
MCL 712A.19a(12), and on the record before us, we see no error in the trial court’s
determinations. Respondent’s own actions were what led to the suspension of parenting time.
And, given her actions, we reject any assertion by respondent that the trial court erred with
regard to parenting time. See MCL 712A.19a(12); In re Frey, 297 Mich App at 248.

        Additionally, although respondent does not expressly contest the trial court’s finding that
there were statutory grounds for termination of her parental rights, we hold that the trial court did
not clearly err in so concluding. To terminate parental rights, a trial court must find the existence
of a statutory ground for termination in MCL 712A.19b has been met by clear and convincing
evidence. In re McIntyre, 192 Mich App 47, 50; 480 NW2d 293 (1991). We review for clear
error a trial court’s factual findings in terminating parental rights. MCR 3.977(K); In re Trejo
Minors, 462 Mich 341, 356-357; 612 NW2d 407 (2000).

        A trial court need only find that one statutory ground exists in order to terminate parental
rights. In re Trejo Minors, 462 Mich at 360. Here, we find no clear error in the conclusion that
grounds for termination existed under MCL 712A.19b(3)(g). In this regard, there was evidence
respondent had a history of domestic relationship issues and substance abuse, and that she
struggled with emotional stability. Respondent did not complete counseling that was designed to
address her domestic relationship issues. Also, after years of struggling with drug abuse,


1
 Upon filing the petition to terminate parental rights, the trial court could suspend parenting time
visits. See MCL 712A.19b(4); MCR 3.977(D).


                                                -2-
respondent continued to test positive for drugs in the months before the termination hearing, did
not stay in contact with her caseworker, nor did she make any attempt to appear for several
random drug screens. She also disappeared for months at a time during the proceedings. “A
parent’s failure to participate in and benefit from a service plan is evidence that the parent will
not be able to provide a child proper care and custody.” In re White, 303 Mich App 701, 710;
846 NW2d 61 (2014). Additionally, a trial court may rely on a respondent’s history of failing to
provide care and custody in finding that there was no reasonable expectation that the respondent
would be able to provide proper care and custody within a reasonable time. In re Archer, 277
Mich App 71, 75-76; 744 NW2d 1 (2007). Considering the ages of the children and the length of
time they were in care, along with respondent’s failure to demonstrate the ability to provide
proper care and custody within a reasonable time, the trial court did not clearly err in finding a
statutory ground for termination under MCL 712A.19b(3)(g). MCR 3.977(K); In re Trejo
Minors, 462 Mich at 356-357. Because only one statutory ground for termination must be
established, we do not address the remaining statutory grounds. In re Trejo Minors, 462 Mich at
360.

         Respondent does not challenge the trial court’s best interests determination.
Nevertheless, we have reviewed the issue and find that, for many of the reasons noted above, the
trial court did not clearly err in determining that termination of respondent’s parental rights was
in the children’s best interests. “In deciding whether termination is in the child’s best interests,
the court may consider the child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the
parent’s home.” In re Olive/Metts Minors, 297 Mich App 35, 41-42; 823 NW2d 144 (2012)
(citations omitted). As the trial court recognized, petitioner had been involved in the children’s
lives for years because of respondent’s conduct. Respondent had a history of struggling with
substance abuse, being involved in violent relationships, and struggling to maintain emotional
stability. She was offered services, but often failed to participate in or complete those services.
While she began to make some progress at one point, she thereafter experienced a significant
relapse in March 2014 and disappeared for several months. Her disappearance, which was not
her first such disappearance, was understandably difficult for the children. She cut off
communication with foster care workers for a significant period of time and failed to follow
through with random drug screening, including screening offered as recently as October 2014.
In sum, the record was clear that, although respondent loved the children, she was not in a
position to provide for their needs. The trial court did not clearly err in finding that termination
of respondent’s parental rights was in the minor children’s best interests. MCR 3.977(K); In re
Trejo Minors, 462 Mich at 356-357.

       Affirmed.



                                                             /s/ Michael J. Talbot
                                                             /s/ Jane M. Beckering
                                                             /s/ Michael F. Gadola




                                                -3-